 

Exhibit 10.24

to Form 10-Q for the Quarterly Period Ended March 31, 2012

 

WAIVER OF NOTICE DATE

 

This Waiver of Notice Date is dated and effective this April 3, 2012 (“Effective
Date”), by and between Gary J. Novinskie, an individual whose address is 705
Clover Ridge Drive, West Chester, Pennsylvania 19380 (“Novinskie”) and Daleco
Resources Corporation (“Daleco”) (collectively the “Parties”) with respect to
the Employment Agreement between Daleco, as the employer, and Novinskie, as the
employee, originally dated November 30, 2001 (but effective October 1, 2001)
(“Employment Agreement”) as such Employment Agreement has been modified,
extended, and amended from time to time.

 

Exclusively for the purposes of the renewal date of the Employment Agreement
which would occur automatically on October 1, 2012, Novinskie and Daleco hereby
absolutely waive and relinquish the following 180 day prior written notice
provision of the second sentence of Paragraph 3(a) of the Employment Agreement:

 

“After the expiration of the Initial Term and subject to the termination
provisions set forth herein, this Agreement will automatically be extended for
successive two (2) year terms, provided that neither party has given written
notice to the other of his/its intent not to renew not less than 180 days prior
to the respective renewal date.”

 

In lieu of such 180 day prior written notice provision, the parties agree that
the Employment Agreement will be automatically renewed on October 1, 2012,
unless either of the Parties, i.e., Daleco or Novinskie, gives written notice to
the other not later than July 31, 2012, of his/its intent not to renew the
Employment Agreement.

 

IN WITNESS WHEREOF, the Parties have placed their hands and seals as of the
Effective Date.

 

EMPLOYER:   DALECO RESOURCES CORPORATION       /s/ Richard W. Blackstone   /s/
Gary J. Novinskie Richard W. Blackstone, VP & Assistant Secretary   Gary J.
Novinskie, President       EMPLOYEE:   /s/ Gary J. Novinskie     Gary J.
Novinskie, Individually

 

 

 